 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480Laborers Local No. 113, a/w Laborers International Union of North America and Michels Pipeline Construction, Inc. and International Union of Operating Engineers Local 139, AFLŒCIO.  Case 30ŒCDŒ161 October 31, 2002 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT  This is a jurisdictional dispute proceeding under Sec-tion 10(k) of the National Labor Relations Act (the Act).  The charge in this proceeding was filed on September 18, 2000, by the Employer, alleging that the Respondent, Laborers Local No. 113, a/w the Laborers International Union of North America (Laborers Local 113), violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forc-ing the Employer not to reassign certain work from em-ployees it represents, who were performing the work, to employees represented by International Union of Operat-ing Engineers, Local No. 139, AFLŒCIO (Operating En-gineers Local 139).  The hearing was held on October 17 and 18, 2000, before Hearing Officer Angela B. Jaenke. The National Labor Relations Board affirms the hear-ing officer™s rulings, finding them free from prejudicial error.  On the entire record, the Board makes the follow-ing findings. I.  JURISDICTION The Employer, a Wisconsin corporation, is an under-ground utility contractor headquartered in Brownsville, Wisconsin.  During the 12 months preceding the hearing, it purchased and received goods, materials, and services valued in excess of $50,000 directly from suppliers lo-cated outside the State of Wisconsin.  The parties stipu-late, and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that Laborers Local 113 and Operating Engi-neers Local 139 are labor organizations within the mean-ing of Section 2(5) of the Act.  II.  THE DISPUTE A.  Background and Facts of Dispute The Employer, as a member of the Wisconsin Under-ground Contractors Association (WUCA), is signatory to collective-bargaining agreements with both Unions: the Sewer, Tunnel and Water Laborers™ Collective-Bargaining Agreement between WUCA and the Wiscon-sin Laborers™ District Council, representing Laborers Local 113; and the Sewer, Water & Tunnel Master Agreement Area I between WUCA and Operating Engi-neers Local 139.  Both agreements are effective through May 31, 2003.   Early in 2000,1 the Employer was engaged in the con-struction of a sewer project, referred to as the North Shore 6 Project, for the Milwaukee Metropolitan Sewer-age District.  The project requires excavating three verti-cal shafts.  These shafts are located:  (1) on a private easement which extends from Newhall Avenue known as the WP structure; (2) a site 60-feet north and east of the WP shaft, referred to as the 097A structure; and (3) at the intersection of Newhall and Park, referred to as the 136A structure.  Excavation is done by both large surface backhoes and small underground backhoes (miniexcava-tors or minibackhoes).2   Vertical shaft excavation begins with a large surface backhoe being used to dig a hole into the ground.  Oper-ating Engineers-represented employees perform this ini-tial excavation.  The surface backhoe can dig approxi-mately 16 feet below the surface.  As the hole is dug, external bracing must be erected to secure the sides of the shaft.  Laborers-represented employees install the bracing.  When the surface backhoe reaches its limit, an Operating Engineers-represented employee uses a crane to lower a bucket or ﬁclamﬂ into the shaft to remove loosened soil and muck from the bottom.  While the de-bris is being removed, Laborers-represented employees stationed inside the shaft shore up the shaft walls.  In situations where a clam cannot be used or where the ground is too hard, a minibackhoe may be used instead to further scoop out and remove the soil.  The smaller mini-backhoe is lowered by crane into the bottom of the shaft, the operator excavates the area from below the surface, and the shaft walls continue to be shored up.  The Em-ployer assigned the work of operating the minibackhoes underground to employees represented by Laborers Lo-cal 113.  In late May, the Employer received a letter postmarked May 26, but dated March 24, from Operating Engineers Local 139 Business Representative Pete Wade stating that Local 139 was filing a formal grievance against the Employer.  The accompanying grievance, also dated March 24, complained that bargaining unit employee Brian Meyer was not being paid the proper wages and fringe benefits for operating a backhoe in the shaft at the Newhall and Bradford jobsite.  The grievance requested                                                            1  Dates refer to the year 2000 unless specified otherwise.  2  The minibackhoe is a diesel-powered tracked machine weighing between 5000 and 15,000 pounds, having a hydraulic arm excavator with a bucket at the end of the arm.  An operator uses hand and foot controls to run the equipment.  Except for its smaller size, there is es-sentially no difference between a minibackhoe and a large, surface backhoe.   338 NLRB No. 51  LABORERS LOCAL 113 (MICHELS PIPELINE CONSTRUCTION) 481the Employer to pay the em
ployee all applicable back wages and benefits and to 
provide Operating Engineers 
Local 139 with all payroll r
ecords and/or timecards from 
the time the job began.  Th
e grievance also stated ﬁ[n]othing contained within this grievance is intended 
nor should be interpreted to be a request to change the 
assignment of the backhoe.ﬂ     
The Employer responded by letter of June 6.  The Em-
ployer stated that the alleged aggrieved employee, 

Meyer, was classified as a miner, a Laborers™ classifica-
tion, and is a member of the Laborers™ International Un-
ion of North America.  The Em
ployer stated further that the work Meyer was performing, i.e., ﬁbackhoe operation 

in a shaft,ﬂ had long been established as Laborers™ union 
work3 and that the Employer was paying Meyer the con-
tract wage scale and benefits 
prescribed by its agreement 
with Laborers Local 113.  The Employer stated that any 

suggestion that the underground backhoe work was cov-
ered by Operating Engineers Local 139™s contract was 
wrong.  Thus, the Employer asserted that there was no 
basis for the grievance.    
WUCA Executive Director 
Richard Wanta testified 
that in late August Operating Engineers Local 139 Busi-

ness Manager Dale Miller told him that his Union would 
strike for 6 weeks in order to gain jurisdiction of the un-
derground backhoe operation.  About a month later, 
Miller reiterated the threat, but extended the time the 
Union would be willing to strike to 3 months.  In addi-
tion, Greg Rehak, an employee of another employer, 
Super Excavators, testified that during a Labor Day gath-
ering, Operating Engineers Local 139 Vice President 
Terrance E. McGowan, referred to a similar, ongoing 
controversy with Rehak™s employer over minibackhoe 
work, saying, ﬁ[W]e™ll see who runs out of money first, 
the Operators or Super Excavators.ﬂ In pursuit of its grievance, on August 23, Operating 
Engineers Local 139 made a written request to the Fed-
eral Mediation and Conciliation Service for a panel of 
arbitrators.   Upon learning of Local 139™s intention to seek arbitra-
tion, on August 30, Laborers Local 113 Business Man-

ager Charles Fecteau advise
d the Employer that if it 
                                                          
                                                           
3 The Employer cited decades of 
historical precedent in assigning 
underground backhoe work to the Laborer
s.  In addition, the Employer 
referenced a 1998 Board decision and 
determination of a jurisdictional 
dispute involving the same type of
 work and another Milwaukee-area 
employer, Super Excavators, Inc., and the Laborers Local 113 and 
Operating Engineers Local 139, in which the employees represented by 
the Laborers were awarded the work.  
Laborers Local 113 (Super Ex-
cavators, Inc.), 327 NLRB 113.   The Employer also pointed to a De-
cember 1998 arbitrator™s decision, in which the arbitrator found no 
merit to an operating engineer™s grievance against Super Excavators 

over the same work assignment.   
changed the assignment from the Laborers to Operating 
Engineers Local 139, ﬁLocal 113 will have no other 
choice but to use every means at our disposal, including 
striking, to protect the Laborers™ jurisdiction.ﬂ  The Em-
ployer did not alter the work assignment, but filed the 
instant unfair labor practice 
charge against Laborers Lo-cal 113 alleging a violation of Section 8(b)(4)(D).    
B.  Work in Dispute The work in dispute is the operation of minibackhoes 
(miniexcavators) in underground shafts and tunnels at the 
North Shore 6 Project for the Milwaukee (Wisconsin) 
Metropolitan Sewerage District. 
C.  Contentions of the Parties 
Operating Engineers Local 139 filed a motion to quash 
the notice of hearing.  It contends that there is no 10(k) 
dispute because it has made no claim for the under-
ground backhoe work.  The language of the grievance 
itself states that it is not to be construed as a claim for the 

underground backhoe work.   Local 139 maintains that its grievance does not ask 
that the work be reassigned, but rather that the appropri-
ate contract wage and benefit rates be paid to the indi-
vidual running the minibackhoe, irrespective of whether 
that individual is represented by the Operating Engineers 

or the Laborers.
4  Local 139 cites language from its col-
lective-bargaining agreemen
t designating a compensation 

rate for operators of ﬁbackhoes (excavators) under 
130,000 poundsﬂ in support of its position.  It states that 
it always files a grievance upon learning that a contractor 

is paying subcontract wages a
nd fringe benefits and that 
it wants to protect against the erosion of the prevailing 
wage for employees covere
d in the backhoe operator 
classification.   Local 139 also asserts that Laborers Local 113™s reac-
tion to Local 139™s grievance was a sham designed solely 
to invoke the Board™s statutory jurisdictional dispute 
process and should not be given credence.  The purported 
threat to engage in a strike in order to preserve the mini-

backhoe work mischaracterizes the nature of the griev-
ance, which seeks only higher compensation for the 
minibackhoe operator.  There is no evidence that Local 
113 has ever struck an employer over this issue and Lo-
cal 139 argues that it is not likely that Laborers Local 
 4 Operating Engineers Local 139 acknowledges that its grievance is 
similar to the one it filed against 
Super Excavators, Inc. over its pay-
ment of Laborers Local 113™s rates to the minibackhoe operator.  That 
matter resulted in a May 2000 unfair labor practice charge in Case 30Œ
CDŒ160, issued this day at 338 NLRB 472, and herein referred to as 
Super Excavators II.
  Because of the similarity of issues in these cases, 
the entire record of proceedings in
 that case, as well as that of 
Super Excavators I, supra, was entered into the record in the 
instant proceed-ing.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482113 would be willing to risk
 its harmonious relations 
with the Employer by disrupting the work.     
Finally, Local 139 contends that even assuming there 
is a work dispute, both Unions have a dispute resolution 
mechanism available to them through their International 
Unions and that the Employer would abide by the deci-
sion made through that vehicle.
5  The Employer asserts that a jurisdictional dispute does 
exist, citing Laborers Local 113™s stipulation to that ef-

fect and the text of Operating Engineers Local 139™s 
grievance.  The Employer contends that despite Local 
139™s claims to the contrary, its assertion that its contract 
terms should be applied to the operator of the under-
ground minibackhoe is tantamount to a claim for the 
work.  Local 139™s grievance erroneously describes the 
aggrieved employee as a 
ﬁBargaining-unit employeeﬂ 
and argues that its contract la
nguage covers the job.  Fur-
ther, the Employer maintains that the language of the 
grievance itself clearly demonstrates that Local 139 is 
arguing that the operation of the underground backhoes 
falls under the terms of its collective-bargaining agree-
ment.   
Moreover, the Employer argues that Local 139™s posi-
tion that it is not claiming the work is belied by contrary 
statements from its own representatives.  As described 
above, Business Manager Miller twice threatened to 
strike over the work and Vice President McGowan re-

ferred to Local 139™s ongoing dispute with another em-
ployer involving the same type of work.  Both of these 
statements,
6 the Employer asserts, suggest that the Oper-
ating Engineers Local 139 intended to pursue the work at 
whatever cost.7   In addition, the Employer argues that Operating Engi-
neers Local 139™s prevailing wage contention is not 
credible, given that its grievance seeks to have its own 
contract rate of $24.79 per hour given effect, rather than 
the established prevailing hourly rate of $22.41.  Finally, 
citing Operating Engineers Local 139™s record of griev-
ances and prior jurisdictional disputes over the same is-
sue and the strong likelihood that the matter will arise 
again, the Employer requests a broad order awarding the 
work to the Laborers.   
Laborers Local 113 argues that Operating Engineers 
Local 139™s purported disclaimers are disingenuous and 
that its grievance reveals a co
ercive attempt to obtain the 
                                                          
                                                           
5 This contention is contrary to Operating Engineers Local 139™s 
stipulation at the hearing that there is no agreed-upon dispute resolution 
process.   
6 Because neither Miller nor McGowan was called to testify, 
Wanta™s and Rehak™s accounts 
stand uncontradicted.   
7 In its brief, the Employer also 
cites statements made following the 
close of the hearing by Business Manager Miller which appear in the 
November 2000 Operating Engineers Local 139 Wisconsin News.      
work for its members.  Operating Engineers Local 139™s 
request that the Employer pay its contractual wage rates 
to the individual performing the backhoe work under-
ground is clearly a claim for the work under its collec-
tive-bargaining agreement. 
 Moreover, Laborers Local 
113 states that its collective-bargaining agreement with 

the Employer gives its unit members the right to perform 

the work.  Finally, Laborers Local 113 has informed the 
Employer of its intent to keep the work and reiterated 
that it will use all means necessa
ry to enforce its right to 
it, including striking.   
Both the Employer and Laborers Local 113 contend 
that an award in favor of 
employees represented by La-
borers Local 133 is justified by that Union™s collective-
bargaining agreement, empl
oyer preference and past 
practice, area and industry practice, relative skills and 
training, and economy and efficiency of operations.  
They further point out that prior a Board decision
8 in-
volving an employer in the same industry, the same two 
unions, the same work, and in the same geographic area 
favors an award to Laborers Local 113.   
Following the close of the hearing, the Employer 
moved, and Laborers Local 113 joined in the motion, to 
reopen and supplement the record.  Operating Engineers 
Local 139 opposed their motion.
9   D.  Applicability of the Statute  
Before the Board may proceed
 with a determination of 
a dispute under Section 10(k) of the Act, it must be satis-
fied that (1) there are compe
ting claims for the work; (2) 
there is reasonable cause to believe that Section 8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute. 
Initially, we find that there are extant competing 
claims for the work.  Laborers Local 113 has at all times 
claimed the work in dispute;
 Operating Engineers Local 139 has, despite assertions to the contrary, also claimed 
the work.  We find that Operating Engineers™ Local 

139™s grievance, coupled with testimony regarding its 
representatives™ interpretation of its contract with the 
Employer, establish that it was claiming the underground 
minibackhoe work for its unit members.   
 8 Super Excavators I.
   9 The Employer and the Laborers seek
 to have admitted into the re-
cord the November 2000 issue of the Operating Engineers Local 139 
Wisconsin News, an official publicati
on of that labor organization.  The 
Employer and Laborers contend th
at a column written by Local 139 
Business Manager Dale Miller contains statements that support their 

contention that the Operating Engineer
s is claiming the work at issue in 
this proceeding.  We deny the motion 
as the existing record is sufficient 
to decide the issue before us. 
 LABORERS LOCAL 113 (MICHELS PIPELINE CONSTRUCTION) 483We are not persuaded by Operating Engineers Local 
139™s characterization of its grievance as seeking en-
forcement of standards rather
 than reassignment of the 
work.  By declaring that an 
objective of its grievance is 
the application of contractually prescribed wage and 

benefit rates to the underground backhoe work, Operat-
ing Engineers Local 139 is 
taking the position that the work is covered by its contract and is, therefore, assert-
ing jurisdiction over it.
10  Any ambiguity regarding Op-
erating Engineers™ actual objective is erased by subse-
quent statements by Local 139 Representatives Miller 
and McGowan, in which they
 declare a firm commitment 
to go to great lengths to secure the backhoe work.  In the 

face of such unequivocal statements, Local 139™s claim 
for the work is clear.  Finally, the Employer, Laborers Local 113 and Operat-
ing Engineers Local 139 stipulated during the hearing 
that there is no agreed-upon method for the voluntary 
adjustment of the work in dispute.  While Operating En-
gineers Local 139 has since changed its position
11 and asserts in its posthearing brief that a dispute resolution 
mechanism is available, neith
er the Employer nor Labor-
ers Local 113 acknowledges the existence of such 
mechanism.  Thus, we find that the parties have not all 

agreed to be bound by any system.  
We find that Laborers Local 113 Business Manager 
Fecteau™s letter of August 30 constitutes a threat of eco-
nomic action by his union if the work were reassigned to 
Operating Engineers Local 139-represented employees.  
There is no evidence that thes
e statements were a sham.
12  Therefore, reasonable cause exists to believe that a viola-
tion of Section 8(b)(4)(D) has occurred within the mean-
ing of Section 10(k) of the Act.  
In view of the circumstances described above, and ab-
sent an agreed-upon method for the voluntary adjustment 
                                                          
                                                           
10 By filing the grievance, Local 139 
is necessarily claiming that the 
work performed by the minibackhoe operator is covered by its collec-
tive-bargaining agreement.  In its posthearing brief, Local 139 admits 
that the grievance effectively assert
s that Local 139 is ﬁthe sole and 
exclusive [bargaining] agent for Michel™s minibackhoe operators.ﬂ  
Thus, Local 139™s grievance literally s
eeks to have the disputed work assigned to employees that it represents.  Our finding that Local 139 
claims the disputed work is consis
tent with the Board™s decisions in Laborers Local 113 (Super Excavators, Inc.) (Super Excavators I)
, 327 
NLRB 113 (1998); and in 
Laborers Local 113 (Super Excavators, Inc.) 

(Super Excavators II),
 338 NLRB 472 (2002), issued this day, in which 
the Board found that Local 139 claimed the same disputed work. 
11 After Local 139 entered into the stipulation that no voluntary dis-
pute resolution mechanism exists, the 
hearing officer rejected its be-
lated attempt to introduce evidence th
at such mechanism was, in fact, 
available.  In its posthearing brief, Local 139 reasserts that, assuming a 

jurisdictional dispute exists, there is a voluntary means through which it 
can be resolved.   12 See Teamsters Local 6 (Anheuser-Busch)
, 270 NLRB 219, 220 
(1984). 
of the dispute, we find that the matter is properly before 
the Board for determination.  Thus, we find no merit in 
the Operating Engineers Local 139™s argument that the 
notice of hearing should be quashed.   
E.  Merits of the Dispute Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting),
 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  Machinists Lodge 1743 (J. A. Jones 
Construction),
 135 NLRB 1402 (1962).   
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certification and collective-bargaining 
agreements 
There is no evidence that e
ither Union has been certi-fied to represent employees performing the disputed 
work.  Both Unions assert, however, that their respective collective-bargaining agreements entitle them to the 
work. Article 1 of the Laborers Local 113 contract covers 
ﬁall public works construction including construction, 

excavation, installation . . . of sewer and water mains . . . 
tunnels, shafts, and appurtenances and related work.ﬂ  
Article 21 defines the Laborers™ jurisdiction of public 
works as including ﬁconstruction, excavation, installation 
. . . of sewer and water mains . . . shafts, tunnels . . . and 

related work.ﬂ  In addition, the classification ﬁbackhoe 
operatorﬂ was included in the wage rate addendum of the 
Laborers™ agreement effective June 1, 2000.
13   Article VI of the Operating Engineers Local 139 col-
lective-bargaining agreement 
sets forth the Union™s ju-
risdiction and lists the equipment covered by the agree-
ment.  There is no reference to backhoes in that section.  
In article X, however, the wage rate section, the class 1 

rate is assigned to opera
tors of backhoes over 130,000 
pounds and the class 2 rate is assigned to those running 
backhoes less than 130,000 pounds.    
Based on the above, we find that both contracts pro-
vide an arguable basis for covering the work in dispute.  
Accordingly, we find the factor of collective-bargaining 
agreements does not clearly 
favor an award to either group of employees.   
 13 This change was made following the Board™s decision in 
Super Excavators I.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4842.  Employer preference and assignment 
The Employer prefers to assign, and has assigned, all 
below-grade work to employees represented by Laborers 
Local 113.
14   The Employer cites the Laborers™ familiar-
ity with and experience in the shoring-up procedures that 
are performed at the same time as the minibackhoe exca-
vation process and points to its long and successful his-
tory of assigning the work to Laborers Local 113-
represented employees.  
Accordingly, we find that the factor of the Employer™s 
preference and assignment favors an award of the dis-

puted work to employees represented by Laborers Local 
113. 3.  Area and industry practice 
While the Employer maintains that it has assigned La-
borers Local 113-represented 
employees exclusively to 
underground backhoe work for 20 years, there is testi-

mony that on two or three occasions in the late 1980s, 
and once in 1995, that Operators Local 139-represented 
employees performed underground backhoe work. The 
record discloses, largely th
rough anecdotal accounts, that Operating Engineers Local 139-represented employees 
have occasionally performed 
this work for area employ-
ers.  As evidenced through wr
itten letters of assignment, 
however, many employers in
 the Milwaukee metropoli-
tan area assign the work to Laborers Local 113.  From 
April 1998 through June 2000, 100 percent of the under-

ground backhoe operations have
 been assigned to Labor-
ers Local 113.  
We conclude from the foregoing that the factor of the 
Employers™ past practice and area and industry practice 
favors awarding the work to Laborers Local 113-
represented employees.   
4.  Relative skills, training, and safety 
Operating Engineers Local 139 points to its training 
facility in Coloma, Wisconsin, where individuals are 
taught to operate backhoes ranging from 10,000 to 
130,000 pounds.  A new course has recently been added 
entitled ﬁAdvanced Excavator,ﬂ 
in which skills necessary for tunnel projects are stressed.  In addition, trainees 
must complete safety and maintenance courses before 

operating any equipment.  
Laborers Local 113 point to its long experience record 
of having safely performed underground minibackhoe 
work while at the same time accomplishing the closely 
related functions of buttressing the shaft (rigging and 
                                                          
 14 Michel™s vice president, Weltin
, stated that Laborers Local 113-represented employees have been performing all below-grade work 
since the first project with the Company in 1980 or 1981. 
lagging the sides) to shore up the sides as work pro-
gresses as evidence of their superior skill.   
The Employer acknowledges that both groups have 
comparable skill levels at operating the minibackhoe 
underground, but notes that the Laborers-represented 
employees possess additional critical skills necessary for 
the safe and efficient excavation process.  Laborers are 

adept at handling related tools and equipment needed in 
the shoring operation which mu
st take place in coordina-
tion and almost simultaneous with the minibackhoe op-
eration.   Because of space limitations when working in 
these shafts, this extra versatility is important if not es-

sential.  It enables a Laborers-represented underground 
backhoe operator to assist in performing these related 
duties safely and correctly with less risk of accident or injury.     Accordingly, we find that while Operating Engineers 
Local 139 provides formalized training for backhoe op-
erations, and employees represented by Operating Engi-
neers Local 139 and Laborers Local 113 are equally 
skilled at running the minibac
khoe itself, safety consid-erations warrant awarding the underground work to em-
ployees represented by Laborers Local 113. 
5.  Economy and efficiency of operations 
As noted above, employees represented by Operating 
Engineers Local 139 lack the expertise possessed by em-
ployees represented by Laborers Local 113 in performing 
the attendant shoring functions that occur alongside the 
minibackhoe work.  The Laborers Local 113-represented 
employees™ additional expertise in this area allows them 
to perform a dual-purpose while working in the shaft.  
This versatility provides obvious savings in terms of 
man-hour costs and significantly enhances efficiency of 

operations.  Having fewer 
employees accomplishing the 
same task with less risk of 
accidents or injuries reduces costs in time, money, and personal safety.  Accordingly, 
we find that the efficiency and economy of operation 
would be enhanced by awarding the work in dispute to 
employees represented by the Laborers. 
Conclusions 
After considering all the relevant factors, we conclude 
that employees represented by Laborers Local No. 113, 
affiliated with Laborers International Union of North 
America are entitled to perform the work in dispute.  We 
reach this conclusion relyi
ng on factors of employer 
preference, assignment, and past practice, area practice, 

safety, and efficiency and economy of operations.   
In making this determination, we are awarding the 
work to employees represented by Laborers Local 113, 

not to that Union or its members.   
 LABORERS LOCAL 113 (MICHELS PIPELINE CONSTRUCTION) 485Scope of the Award 
The Employer requests that the Board issue a broad 
award, covering the entire Laborers Local 113 region, 
including Milwaukee, Ozaukee, and Washington Coun-
ties in Wisconsin, in order to thwart future disputes at 
jobsites where the equipment at
 issue is used.  The Em-
ployer cites the behavior of both Laborers Local 113 and 
Operating Engineers Local 139, as evidenced by the re-
peated appearances before the Board in jurisdictional 
disputes, in support of its request.
15    The Employer ar-
gues that Operating Engineers Local 139 has demon-

strated its proclivity to file grievances over the assign-
ment of the work to non-Operating Engineers-
represented employees and that Laborers Local 113 has 
promised to take any job action requiredŠincluding 
strikesŠto counter those grievances.  Thus, both Unions 
appear poised to continue the controversy.
16  In addition, 
the Employer states that the volume of this type of work 
is likely to increase over the next few years, in light of 
planned projects being undertaken by the Milwaukee 
Metropolitan Sewerage District, thereby enhancing the 

likelihood and frequency of similar disputes arising 
again.  While the pattern of conduct by both Unions suggests 
that a similar dispute may ar
ise again, it is the Board™s 
practice to decline to grant an areawide award in cases in which the charged party represents the employees to 
                                                          
                                                           
15 The Employer refers to 
Super Excavators I
 and II, supra, which 
preceded this case. 16 The Employer argues that while Laborers Local 113 is the party 
charged with engaging in proscribed
 conduct a broad award to employ-
ees it represents should not be precluded inasmuch as it was the Operat-
ing Engineers Local 139™s grievance which initiated the dispute and 
precipitated the threat.        whom the work is awarded and to whom the Employer 
intends to continue to assign the work.
17  Accordingly, in these circumstances, we find 
a broad award is not war-
ranted.  The determination is therefore limited to the con-
troversy that gave rise to this proceeding.   DETERMINATION OF DISPUTE The National Labor Relations Board makes the follow-
ing determination of dispute. 
Employees of Michels Pipeline Construction, Inc., rep-
resented by Laborers Local 113, a/w Laborers Interna-
tional Union of North America, are entitled to perform 
the operation of the miniexcavator/backhoe in the under-
ground shafts and tunnels at the North Shore 6 Project 
for the Milwaukee Metropolitan Sewerage District.  
 MEMBER LIEBMAN, concurring. 
I agree that the evidence in this case is sufficient to 
support a finding that Operating Engineers Local 139 has 
claimed the underground backhoe work.  The case is 
distinguishable, in my view, from 
Super Excavators, Inc. 
(Super Excavators II), 
338 NLRB 472 (2002), also is-
sued this day, where I disse
nted from the majority™s con-
clusion that Local 139 had made a claim to the backhoe 
work.  While the terms of the grievance filed against the 
Employer here parallel the grievances at issue in 
Super Excavators II, the stated intent of the grievance here is 

inconsistent with Miller™s and McGowan™s uncontro-

verted statements indicating an objective beyond merely 
upholding Local 139™s contractual standards.  Given this 
extrinsic evidence, I would find reasonable cause to be-
lieve that Local 139 has made a claim for the work in this 
case.  17 Laborers (Paul H. Schwendener, Inc.),
 304 NLRB 623 (1991), 
Laborers Local 1359 (Krall™s Masonry
), 281 NLRB 1034 (1986).   
 